Title: From Thomas Jefferson to the County Lieutenant of Botetourt, 24 July 1780
From: Jefferson, Thomas
To: Fleming, William



Sir
RICHMOND, JULY 24, 1780.

You will receive by this express an act to prevent dese[rtion]; an extract on the same subject from another act; an act for drafting your militia; and sixt[y] tobacco loan office certificates. For the last mentioned act, and the certificates, be pleased to return your receipt by the bearer. You stand debited in the Auditors books with these tobacco certificates. You will be pleased therefore to take a receipt from every soldier for the certificate delivered him, which receipts, with the certificates not delivered but, being transmitted to the Auditors, they will pass them to your credit, and give you a quie[tu]s. To prevent danger from misapplication before they get to your hands, we are obliged to declare that none of these certificates shall be deemed to have been duly issued, or to oblige the state to payment, unless they are attested by the County Lieutenant or other Commanding Officer, on delivery to the soldier, which attestation you will, at the time you fill up the blank with the name of the soldier, enter in the lower left hand corner in some such form as this: “Witness A.B. County Lieutenant of.” According to authority given the Executive by another act of Assembly: Brunswick and Pittsylvania courthouses are appointed additional places of rendezvous: And as it is almost certain that these troops are to join the southern army, I would recommend that you have regard to this in determining to which place of rendezvous you will send your recruits. To subsist them to the place of rendezvous, you are hereby authorized to call on the commissioners of the provision law for your county (if any were appointed therein) for a day’s subsistence for every man and every twenty miles he has to march to the rendezvous, out of the stock they have on hand, or if they have none, or not enough, they must obtain it as directed in the act “For procuring a supply of provisions and other necessaries for the use of the army;” their powers are also hereby extended for this special purpose to live cattle, horses, waggons, boats, or other vessels and their crews; and for their guide herein, I send you the inclosed extract from the law authorizing this extention. If no such commissioners have been appointed in your county, you are hereby authorized to appoint one for the same special purpose of subsisting and carrying your recruits to the place of rendezvous, where provision will be made for their further subsistance and transportation.
I am Your hble Servt.,

Th: Jefferson



P.S. Be pleased to make me an exact return of your M[ili]tia after your draughts shall be taken out.

